Citation Nr: 1758267	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-10 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for degenerative disc disease, claimed as a back disorder.  

3.  Entitlement to service connection for tinnitus.  

4.  Whether new and material evidence has been received to reopen service connection for a traumatic brain injury (TBI).  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1978 to September 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and August 2010 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2011, the Veteran testified via videoconference before a Veterans Law Judge sitting in Washington, D.C.  A transcript of this hearing has been added to the claims file.  The Veterans Law Judge who conducted the May 2011 hearing is no longer with the Board.  

In an April 2012 decision and remand, the Board denied service connection for PTSD and remanded the issue of service connection for a psychiatric disability other than PTSD, as well as other issues perfected for appellate review.  

In July 2015, the Veteran testified at the RO before a different Veterans Law Judge.  A transcript of this hearing has been added to the claims file.  

These issues were previously before the Board in July 2016, at which time they were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  A current psychiatric disorder did not manifest during service or within a year thereafter, has not been shown to be related to service, and did not result in chronic symptomatology since service.  

2.  A current back disorder did not manifest during service or within a year thereafter, has not been shown to be related to service, and did not result in chronic symptomatology since service.  

3.  Tinnitus did not manifest during service or within a year thereafter, has not been shown to be related to service, and did not result in chronic symptomatology since service.  

4.  In a May 2005 rating decision, the RO denied the Veteran's application to reopen service connection for residuals of a head injury, to include a scar.  The RO found that the evidence received did not establish that such a disability had been incurred in service.  

5.  Evidence received since the May 2005 rating decision is not new and material, and does not raise a reasonable possibility of substantiating the claim of service connection for residuals of a head injury, to include a traumatic brain injury.  

6.  The Veteran has been granted service connection for residuals of a laceration over the left eyebrow.  This disability is rated noncompensable.  

7.  The Veteran's sole service-connected disability does not render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

2.  The criteria for service connection for a spine disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

4.  The May 2005 rating decision that denied reopening the Veteran's service connection claim for residuals of a head injury, to include a traumatic brain injury, is final.  38 U.S.C. § 7104 (2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1101, 20.1103 (2017).

5.  In the absence of new and material evidence, the criteria to reopen service connection for residuals of a head injury, to include a traumatic brain injury, are not met.  38 U.S.C. §§ 5103, 5107, 5108 (2014); 38 C.F.R. § 3.156 (2017).  

6.  The criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.321, 3.340, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the present case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Likewise, there is no indication in the record of a failure to assist the Veteran in the development of his claim.  See Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to VA's duty to assist).  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  In the present case, however, because the Veteran did not have at least ninety days of active duty service, the presumptions for chronic disabilities do not apply.  

a. Psychiatric disability

The Veteran seeks service connection for a psychiatric disability, claimed as having been incurred in service, to include as due to a head injury.  The Board notes that in a prior April 2012 Board decision, service connection for posttraumatic stress disorder (PTSD) was denied.  As such, the issue before the Board is service connection for a psychiatric disability other than PTSD.  

As an initial matter, the service treatment records are negative for a diagnosis of or treatment for a psychiatric disability.  In August 1978, the Veteran was sent for a mental health consultation related to poor performance in training.  The examiner found no evidence of neurosis, psychosis, or a character disorder.  No diagnosis of a mental health disorder was warranted at that time, according to the examiner.  

The Veteran has asserted that he sustained a head injury in service that resulted in a psychiatric disability.  Service treatment records do confirm that he sought treatment in July 1978 for a facial cut caused by running into a door.  He was noted to have a laceration less than an inch in length above his left eye.  He had no other complaints at that time, to include headaches, memory loss, loss of consciousness, or other neurological symptomatology.  The wound was cleaned and bandaged.  On subsequent follow-up visits, the wound was noted to be healing well.  

Thus, based on the above, the Board must conclude that a psychiatric disability was not incurred in service, as neither symptoms nor a diagnosis of such a disability was noted during service.  Additionally, the Veteran was not diagnosed with a psychiatric disability until approximately 1991, when he sought VA treatment for a long history of cocaine and alcohol use.  He was hospitalized at a VA medical center in June 1991 for alcohol and cocaine abuse.  He reported no other pertinent medical history at that time.  On a subsequent inpatient admission in September 1991, he was diagnosed with polysubstance abuse, major depression, and dysthymia.  No other symptoms were reported by the Veteran at that time.  This lengthy period without complaint or treatment is one factor of evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the Veteran initially filed a claim for VA compensation in August 1981, at which time he cited flat feet as his only disability.  This suggests he was not diagnosed with a psychiatric disability in service, and was not experiencing psychiatric symptoms at that time.  

Additionally, while the Veteran went on to seek additional post-service treatment for psychiatric symptoms, no examiner or health care provider has suggested these began in service.  Rather, examiners have suggested the Veteran's psychiatric symptomatology is the result of his drug and alcohol abuse.  For example, from August to September 1992, the Veteran was hospitalized at a VA medical center for treatment of drug and alcohol addiction.  Symptoms of depression were also reported.  During hospitalization, he was not observed to display any evidence of psychosis or neurosis, and no symptoms of depression were evident to his care providers.  The final diagnoses were drug and alcohol dependence.  The Veteran was discharged irregularly when he failed to return from a pass.  In the absence of any competent evidence of a nexus between a current psychiatric disability and service, service connection for a psychiatric disability must be denied.  

As noted above, the Veteran has claimed onset of a psychiatric disorder during or as a result of service.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation and aggravation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, psychiatric disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  The Veteran has also not stated he is reporting the conclusions as told to him by a competent expert, and his lay assertions have not later been confirmed by such an expert.  

The Board also does not find the Veteran to be a credible historian.  He has repeatedly stated he was knocked unconscious and hospitalized as a result of his head injury in service; service treatment records, however, are negative for any such findings.  Treating health care providers have repeated described him as an unreliable historian, with a tendency to be manipulative and narcissistic.  According to a June 1992 clinical notation, he had a tendency to "fabricate history to enable admission to [the] psychiatric ward."  As such, the Veteran's lay contentions are found to be neither competent nor credible.  

In conclusion, the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disorder.  Consequently, because a preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Service connection for a psychiatric disorder is denied.  See 38 C.F.R. §§ 3.102, 3.303.

b. Back disability

The Veteran asserts that he developed a back disability during service as the result of a fall down stairs, and service connection is therefore warranted.  

In July 1978, the Veteran reported back pain, especially when standing at attention for long periods.  No prior injury or trauma, to include a fall down stairs, was reported by the Veteran at that time.  On objective evaluation, he had full range of motion and no pain with palpation.  The examiner characterized the Veteran's low back as "unremarkable."  The final diagnosis was of a low back strain, and he was given an analgesic balm for his low back pain.  Thereafter, he did not seek treatment for and was not diagnosed with a back disability for the remainder of service.  A service separation examination is not of record.  

Based on the above, the Board must conclude that while the Veteran was diagnosed with a low back strain in service, such a disability was acute and transitory, as he sought treatment only on a single occasion, and did not report subsequent symptomatology.  Additionally, while the Veteran sought VA treatment for other disorders beginning in approximately 1991, he did not report back disability for many years.  Finally, while he filed VA compensation claims in August 1981 and March 1984, he did not report a back disability on either occasion.  Thus, the Board must conclude the Veteran was not experiencing chronic symptoms of the back at that time.  

Moreover, no competent expert has suggested a nexus between any current back disability and service.  On VA examination in January 2010, a VA examiner found it less likely than not any current low back disability was related to service.  The examiner based this opinion on the lack of evidence of a "substantial" back injury in service.  The examiner noted that while the Veteran was seen in service for a low back strain, this injury appeared to be acute and transitory, because he reported low back pain on only one occasion, and did not report additional low back symptoms for many years after service.  Furthermore, the Veteran has himself reported a history of multiple post-service motor vehicle accidents, including in 1990 and 2006.  A current diagnosis of degenerative disc disease was confirmed.  

Finally, the Veteran has himself alleged his current spinal disabilities had their onset in service, or are the result of in-service diseases or injuries.  As a layperson, however, he is not capable of making medical conclusions; thus, these statements regarding causation and aggravation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, orthopedic disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the statements made by the Veteran therein cannot be accepted as competent medical evidence.  The Veteran has also not stated he is reporting the conclusions as told to him by a competent expert, and his lay assertions have not later been confirmed by such an expert.  Finally, as discussed above, the Board does not find the Veteran to be a credible historian.  

As such, the Board finds that the preponderance of the evidence is against the claim for service connection for a back disability.  Consequently, because a preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  Service connection for a back disorder is denied.  See 38 C.F.R. §§ 3.102, 3.303.

c. Tinnitus

The Veteran asserts he has tinnitus as the result of a head injury in service.  

As an initial matter, the Board finds that the Veteran's tinnitus did not have its onset in service.  The service treatment records are negative for any diagnosis of or treatment for tinnitus.  Additionally, the Veteran did not report or seek treatment for tinnitus for many years after service.  Therefore, the Board finds that a preponderance of the evidence is against finding that tinnitus had its onset in service or has been continuous since that time.  

The Veteran first reported some tinnitus in February 1993, while being treated for drug addiction.  At that time, he did not report onset of this disorder during service.  This lengthy period without complaint or treatment is one factor of evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran also did not claim tinnitus when filing VA compensation claims in August 1981 and March 1984, suggesting he was not experiencing such symptomatology at that time.  

While the Veteran is competent to report such observable symptomatology as tinnitus, the Board does not find him to be a credible historian, for the reasons described above.  He first reported tinnitus more than 10 years after service separation, and only reported onset of tinnitus in service at the time he was seeking financial compensation for the same.  Furthermore, on other occasions, such as a 2013 medical examination for Social Security benefits, the Veteran has denied tinnitus, in contrast to what he has reported to VA examiners.  

The Veteran has also alleged his tinnitus results from a head injury in service.  While a laceration above the Veteran's eye in service is confirmed, there is no evidence of neurological impairment resulting from this injury.  At the time of the initial injury, the Veteran did not report any tinnitus or other neurological symptoms.  Additionally, a competent expert has not suggested a nexus between the in-service laceration and a current diagnosis of tinnitus many years later.  

As such, the Board finds that the preponderance of the evidence is against the claim for service connection for tinnitus.  Consequently, because a preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  Service connection for tinnitus is denied.  See 38 C.F.R. §§ 3.102, 3.303.

New and material evidence - Traumatic brain injury

The Veteran seeks to reopen a service connection claim for residuals of a head injury, claimed as a traumatic brain injury.  This claim was previously and finally denied on several occasions, most recently in a May 2005 rating decision, and the Veteran contends he has submitted new and material evidence since that time.  

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed to the Board and remained denied, may not be reopened and allowed.  38 U.S.C. §§ 7104, 7105(c),(d)(3); 38 C.F.R. §§ 20.1100, 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007).  

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

In the present case, the RO determined, in the May 2005 rating decision, that the additional evidence received was not new and material, as it failed to establish onset of a TBI in service, or residuals of a head injury other than that which had already been recognized by VA.  The Board notes that the Veteran has already been granted service connection for residuals of a laceration above the left eyebrow, and this disability is rated as noncompensable under the criteria for scars.  

After considering the totality of the record received since the May 2005 rating decision, the Board finds new and material evidence has not been received to reopen the Veteran's service connection claim for residuals of a head injury, to include a traumatic brain injury.  Since the May 2005 rating decision, additional VA and private medical treatment records have been received, as well as the Veteran's contentions.  

Upon review, this evidence is new, in that it was not of record at the time of the final prior denial, but it is not material, as it does not address an unestablished fact necessary to substantiate the claim.  Specifically, none of the new evidence is material because it does not provide competent evidence connecting the Veteran's claimed traumatic brain injury residuals to service.  38 C.F.R. § 3.159(c)(1).  

Of particular interest is a VA examination report afforded the Veteran in August 2008.  At that time, he reported a 1978 head injury in service, resulting in unconsciousness and hospitalization.  Thereafter, the Veteran experienced chronic headaches, by his report.  After reviewing the claims file, to include clinical findings such as a November 2006 CT scan, and examining the Veteran, the VA examiner, a physician, found no evidence of acute brain infarction, acute intracranial bleeding, or a cranial lesion or tumor.  The CT scan was essentially within normal limits, according to the examiner.  The examiner concluded that chronic headaches secondary to head injury and laceration to the forehead was "very unlikely."  

Accordingly, this new evidence and the remainder of the record does not raise a reasonable possibility of substantiating the claim and thus is not sufficient to warrant a reopening of the claim.  While the Board finds that the Veteran is sincere in his belief that he developed residuals of a TBI due to service, the record still does not contain evidence of a relationship between the claimed disability and service.  This additional evidence is, therefore, not both new and material, as contemplated by the pertinent law and regulations, and cannot serve as a basis to reopen the claim of service connection for residuals of a head injury, claimed as a traumatic brain injury.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Based on the foregoing, the evidence received since the May 2005 rating decision is not new and material because it does not make a previously unestablished fact more likely to be established and it does not raise the possibility of reasonably substantiating the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade, 24 Vet. App. at 118.  As new and material evidence to reopen the finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not for application and the claim is denied.  

TDIU

The Veteran seeks a TDIU.  He asserts his service-connected disability prevents him from obtaining or maintaining gainful employment, and a TDIU is thus warranted.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must first refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service.  

In the present case, the Veteran has been granted service connection for a single disability, residuals of a laceration over the left eyebrow.  According to medical records, his residuals consist primarily of a small scar.  A noncompensable rating has been assigned for this disability under the criteria for scars.  As the Veteran does not have one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and a combined rating of 70 percent or higher, the schedular criteria for TDIU are not met.  

However, TDIU may be granted alternatively on an extraschedular basis under 38 C.F.R. § 4.16(b) if it is established that the Veteran is indeed unable to seek or maintain substantially gainful employment on account of his service-connected disabilities.

After consideration of the entire record, the Board concludes a TDIU is not warranted.  Review of the evidence finds no basis for awarding a TDIU on an extraschedular evaluation for the Veteran's sole service-connected disability.  This disability is rated as noncompensable and is not shown to interfere with employment in any manner.  Additionally, no competent expert has suggested it renders the Veteran unemployable.  

In conclusion, the Board finds the preponderance of the evidence to be against the award of a TDIU on any basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to TDIU must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a psychiatric disability is denied.  

Service connection for a back disability is denied.  

Service connection for tinnitus is denied.  

New and material evidence has not been received, and the application to reopen service connection for residuals of a head injury, claimed as a traumatic brain injury, is denied.  

A TDIU is denied.  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


